Citation Nr: 1040822	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-07 651	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, 
specifically chronic obstructive pulmonary disease (COPD), 
including as secondary to already service-connected Type II 
Diabetes Mellitus.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from 
May 1967 to March 1970, including a tour in Vietnam from February 
to June 1968.

This appeal to the Board of Veteran's Appeals (Board/BVA) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  A June 2005 RO 
decision declined to reopen the Veteran's previously denied claim 
for service connection for a respiratory disorder, and in a 
December 2008 decision the RO also denied his claim for a TDIU.

In an April 2010 decision, however, the Board reopened the claim 
for service connection for a respiratory disorder on the basis of 
new and material evidence.  The Board then proceeded to remand 
this claim, along with the claim for a TDIU, to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for further 
development and consideration.  

In September 2010, as support for these claims, the Veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge of the Board.  Immediately following the 
hearing, the Veteran submitted additional evidence and waived his 
right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 
20.1304(c) (2010).

The Board's April 2010 decision also indicated that "[i]n a 
November 2009 informal hearing presentation, the Veteran 
appears to have requested an increased rating for his 
service-connected [posttraumatic stress disorder].  
As that claim has not been developed for appellate review, 
the Board refers it to the RO for appropriate action."  No 
such action appears to have been taken concerning this other 
claim, however.  Nevertheless, this does not preclude 


the Board from going ahead and deciding the TDIU claim in this 
decision, especially since the Board is granting (rather than 
denying) the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and 
VAOGCPREC 12-2001 (July 6, 2001).  See also Rice v. Shinseki, 22 
Vet.App. 447 (2009) and Roberson v. Principi, 251 F.3d 1378, 1384 
(2001).


FINDINGS OF FACT

1.  The weight of the competent and credible evidence indicates 
the Veteran's respiratory disorder is a result of a long history 
of cigarette smoking rather than his military service - 
including especially his service-connected diabetes mellitus.

2.   The Veteran has the following six service-connected 
disabilities for a combined 80 percent rating:  posttraumatic 
stress disorder (PTSD) with depressive disorder, rated as 50-
percent disabling, residuals of a gunshot wound (GSW) to the left 
foot, rated as 20-percent disabling, diabetes mellitus type 2 
rated as 20-percent disabling, peripheral neuropathy of the left 
lower extremity associated with the diabetes and rated as 10-
percent disabling, peripheral neuropathy of the right lower 
extremity also associated with diabetes and also rated as 10-
percent disabling, and erectile dysfunction as well associated 
with diabetes and rated as noncompensably (i.e., 0-percent) 
disabling.

3.  These service-connected disabilities preclude the Veteran 
from obtaining and maintaining substantially gainful employment.




CONCLUSIONS OF LAW

1.  A respiratory disorder, including COPD, was not incurred in 
or aggravated by service in the line of duty and is not 
proximately due to, the result of, or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

2.  But the criteria are met for a TDIU.  38 U.S.C.A. § 1155 
(West 2002 ); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.18, 
4.19 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court held that a reviewing court, in considering the 
rule of prejudicial error, is precluded from applying a mandatory 
presumption of prejudice rather than assessing whether, based on 
the facts of each case, the error was outcome determinative.  
In Sanders, the Supreme Court rejected the lower Federal 
Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 
(Fed. Cir. 2007)) that all VA notice errors are presumptively 
prejudicial, in part, because it was "complex, rigid, and 
mandatory."  Id., at 1704.  The Supreme Court rejected the 
Federal Circuit's analysis because it imposed an unreasonable 
evidentiary burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, rather 
than requiring the appellant - as the pleading party, to show 
the error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining whether 
an error is harmless through the use of mandatory presumptions 
and rigid rules rather than case-specific application of 
judgment, based upon examination of the record."  Id., at 1704-
05.  Thus, it is clear from the Supreme Court's analysis that, 
while the Veterans Court may conclude generally that a specific 
type of error is more likely to prejudice an appellant, the error 
must nonetheless be examined in the context of the facts of the 
particular case.  Id.



The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April and May 
2005.  These letters informed him of the type of information and 
evidence required to substantiate his claim for 
service connection - including on the specifically alleged 
secondary basis, and of his and VA's respective responsibilities 
in obtaining this supporting evidence.  Although those VCAA 
letters did not comply with Dingess by also apprising him of the 
downstream disability rating and effective date elements of this 
claim, a VCAA notice letter in January 2007 - albeit concerning 
a different claim, his claim for an increased rating for his 
diabetes mellitus - did include this additional information.  


And since providing that January 2007 letter, the RO issued a 
February 2007 SOC, an April 2008 SSOC, an October 2008 SSOC, and 
a December 2008 SSOC readjudicating this claim for service 
connection and including considering any additional evidence 
submitted or otherwise obtained in response to that additional 
notice.  Moreover, since the Board is denying this claim for 
service connection, including on the specifically alleged 
secondary basis, these downstream disability rating and effective 
date elements of this claim are ultimately moot.  So even 
accepting that the Dingess notice he received concerned a 
different claim, not receiving this notice specifically 
concerning his claim for service connection for a respiratory 
disorder is not outcome determinative of this claim, so at most 
ultimately nonprejudicial, i.e., harmless error.  See again 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  See also 38 C.F.R. 
§ 20.1102.

The Veteran was sent the required VCAA notice specifically 
concerning his TDIU claim in May and June 2008.  These letters 
satisfy the notice requirements of 38 C.F.R. § 3.159(b)(1) 
because they informed him of the evidence required to 
substantiate this claim and apprised him of his and VA's 
respective responsibilities in obtaining this supporting 
evidence.  These letters also complied with Dingess by as well 
apprising him of the disability rating and downstream effective 
date elements of this claim.  And, in any event, the Board is 
granting this claim, rather than denying it, so he is receiving 
this requested benefit regardless.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained his service treatment records 
(STRs) and VA treatment records, also his Social Security 
Administration (SSA) records and the private medical records that 
he and his representative indicated.  He also, as mentioned, 
submitted additional evidence immediately following his recent 
September 2010 hearing.  There is no indication of any other 
outstanding records pertaining to his claims.  



VA also provided the Veteran an examination in August 1997 (in 
connection with his earlier claim) and in June 2010 for medical 
nexus opinions concerning whether his respiratory disorder is 
attributable to his military service - including especially 
secondary to his service-connected diabetes mellitus.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

And as directed in the Board's April 2010 remand, he also was 
examined for VA compensation purposes in June 2010 to obtain a 
medical opinion concerning whether he is unemployable on account 
of his service-connected disabilities, so as to in turn suggest 
entitlement to a TDIU.  This examination report and medical and 
other evidence in the file contains the information needed to 
make this critical determination.  38 C.F.R. §§ 3.327, 4.2.  See 
also Caffrey v. Brown, 6 Vet. App. 377 (1994).

Additionally, including as a result of obtaining this requested 
medical comment, the AMC substantially complied with the Board's 
April 2010 remand directives by scheduling those June 2010 VA 
examinations.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Hence, no further notice or assistance to the Veteran is required 
in developing his claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


II.  Service Connnection for a Respiratory Disorder

The Veteran claims he has a respiratory disorder - namely, COPD, 
as a secondary condition to his already service-connected 
diabetes mellitus.  However, for the reasons and bases discussed 
below, the Board does not find that service connection for a 
respiratory disorder is warranted on either a direct, 
presumptive, or secondary basis.  See Szemraj v. Principi, 357 
F.3d 1370, 1371 (Fed. Cir. 2004) (indicating the Board must 
address all potential theories of entitlement, so not just those 
specifically alleged).

A.	Direct Service Connection

The Veteran may be awarded service connection by showing that he 
currently has a disability resulting from a disease or an injury 
incurred in or aggravated by his service in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In general, service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

For a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established or is 
legitimately questionable, then evidence of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology 
under 38 C.F.R. § 3.303(b) is an alternative method of satisfying 
the second and third Shedden requirements.  See also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  When, for example, a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and make a 
credibility determination as to whether that evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

During his military entrance examination in April 1967, the 
Veteran reported that his tonsils and adenoids had been removed 
at age 13.  He also reported suspicions of tuberculosis (TB) 
prior to service - with a positive skin test but negative 
chest X-rays.  He said he was treated with isoniazid (INH) for 
six months approximately two years prior to service.  His STRs 
show an April 1967 chest 
X-ray was negative.  He began serving on active duty in May 1967 
and was treated for bronchitis in August 1967; a September 1967 
triage note indicates his respiratory symptoms had improved.  He 
was treated again for bronchitis in March 1968.  A May 1968 
treatment record indicates an allergic reaction to an influenza 
vaccination (flu vaccine) with chest pain and cough.  An August 
1968 chest X-ray was negative.  An October 1968 examination of 
his chest to qualify him as a food handler was negative.  An 
August 1969 chest X-ray was negative.  The report of his February 
1970 military separation examination lists normal clinical 
evaluation of his lungs and chest and a chest X-ray as negative.  
His military service ended in March 1970.

So to the extent there were indications of a respiratory disorder 
while in service, it apparently resolved with treatment.  At the 
very least, there is legitimate reason to question whether there 
was any chronic (meaning permanent) resultant disability.  
See Struck v. Brown, 9 Vet. App. 145 (1996).



Further concerning this, the Veteran's post-service medical 
records show he first received a diagnosis of COPD in December 
1998, so some 28 years after his separation from service.  During 
his August 1997 VA examination, however, he had reported a 
spontaneous left lung collapse (pneumothorax) in 1995, so an 
earlier manifestation of relevant symptoms, but only just and 
still far removed from his military service.  He indicated that 
earlier incident involved shortness of breath, dyspnea on 
exertion, occasional paroxysmal nocturnal dyspnea, and orthopnea.  
The examiner diagnosed breathing difficulties ever since that 
spontaneous pneumothorax approximately two years earlier, so 
since 1995.  Therefore, even using this slightly earlier 1995 
date as the onset of symptoms, such a long lapse between the 
conclusion of his military service and that initial manifestation 
of relevant symptoms provides other evidence against the notion 
that he had a chronic (versus acute and transitory) respiratory 
disorder in service or that his COPD dates back to his service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

A contemporaneous December 1998 VA treatment record indicates 
mild bilateral wheezes but no shortness of breath.  The diagnosis 
was rule out COPD.  This diagnosis was modified to COPD with 
nicotine dependence by April 1999.  The medical records indicate 
the Veteran quit smoking in October 2006.

Private treatment records from November 2006 show an exacerbation 
of the COPD requiring the use of steroids.  These records also 
note the Veteran's diabetes was uncontrolled in large part 
secondary to the steroid therapy, and subsequently 
insulin injections were added to his regiment of treatment.

A February 2007 VA examination report lists shortness of breath, 
fatigue, cough, peripheral edema, and weakness as diabetic-
related cardiac symptoms.  Although this examination mentions 
COPD as one of the Veteran's then current medical/physical 
problems, the examination does not include COPD under the 
possible diabetes-related conditions section of the report.



The June 2010 VA examination found the Veteran had advanced, 
severe, type A (emphysema-dominant) COPD.  The examiner opined 
that the Veteran's respiratory derangements are the direct result 
of smoking-related injury.  The examiner further determined the 
Veteran's respiratory disorder is unrelated to his childhood 
exposure to TB, or his military service, diabetes mellitus, or 
post-service exposure to cotton dust.  And since that examiner 
based his opinion on a thorough review of the record and personal 
clinical evaluation of the Veteran, the Board finds the opinion 
constitutes compelling evidence against the claim for direct 
service connection.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical opinion 
may satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly considered 
the material evidence seemingly supporting the Veteran's 
position).

The Board also has considered the Veteran's lay statements 
relating his respiratory disorder back to his military service.  
In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Federal Circuit Court addressed lay evidence as potentially 
competent to support presence of disability, during service and 
since, even where not corroborated by contemporaneous medical 
evidence such as treatment records.  But the Court in Buchanan 
went on to note that the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  And, here, the Veteran is 
only competent to testify to his symptoms (difficulty breathing, 
etc.), as he lacks the expertise needed to render a medical 
diagnosis or medical nexus opinion ascribing these symptoms to a 
particular condition and, in turn, to his military service.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991).  Unlike, for example, 
pes planus (flat feet), tinnitus (ringing in the ears), 
a broken arm or separated shoulder, or varicose veins, etc., the 
type of respiratory disorder at issue - namely, emphysema-
dominant COPD, is not readily capable of lay diagnosis or 
probative (competent and credible) lay opinion on etiology.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(reiterating this axiom in a claim for rheumatic heart disease).  


See also 38 C.F.R. § 3.159(a)(1) and (a)(2).  See, too, Rucker v. 
Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).

As there is no evidence of a chronic respiratory disorder in 
service or for many years after service, and since the June 2010 
VA compensation examiner attributed the Veteran's respiratory 
disorder to his history of cigarette smoking, the Board finds 
that service connection for the respiratory disorder on a direct 
incurrence basis is not warranted.

B.	Service Connection Secondary to the Type II Diabetes 
Mellitus

Rather than on a direct incurrence basis, the Veteran alleges his 
respiratory disorder instead is secondary to his already service-
connected Type II Diabetes Mellitus.  Service connection is 
permissible on this secondary basis for disability 
that is proximately due to or the result of a service-connected 
condition.  See 38 C.F.R. § 3.310(a).  This includes situations 
where a service-connected condition has chronically - meaning 
permanently - aggravated the disability in question, but 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on this 
secondary basis, there must be:  (1) evidence confirming the 
Veteran has the currently claimed disability; (2) evidence of the 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-connected 
disability and the currently claimed disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998); .



Here, though, there is no medical nexus opinion of record 
indicating there is any such cause-and-effect correlation between 
the Veteran's COPD and diabetes.  See Velez v. West, 11 Vet. App. 
148, 158 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) 
(both indicating, like in Wallin, that competent medical nexus 
evidence is required to associate a secondary condition with a 
service-connected disability).

The Veteran as mentioned was diagnosed with COPD in December 1998 
and diabetes mellitus more recently, in May 1999.  His VA 
treatment records attribute his COPD to his history of cigarette 
smoking, as did the June 2010 VA examiner.

The June 2010 VA examiner concluded the Veteran's COPD was not 
caused or aggravated by his diabetes mellitus.  Since this 
examiner based his opinion on a thorough review of the record and 
personal evaluation of the Veteran, the Board finds this opinion 
is compelling evidence against the claim for service connection 
on this alleged secondary basis.  See Wray v. Brown, 7 Vet. App. 
488, 493 (1995).

The Veteran disagrees that his respiratory disorder is the result 
of cigarette smoking because his respiratory disorder has 
continued to worsen even since he quit smoking cigarettes.  
During this same time period his service-connected 
diabetes mellitus also worsened.  However, the June 2010 VA 
examiner stated that, as the Veteran already had advanced, 
severe, COPD at the point he quit smoking, his condition would be 
expected to progressively worsen despite discontinuing smoking.  
So the June 2010 VA examiner has offered a medical explanation of 
why the Veteran's respiratory disorder has continued to worsen 
even since he stopped smoking, which was the reason he initially 
developed the respiratory disorder.  See Guerrieri v. Brown, 4 
Vet. App. 467, 473 (1993) ("the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion the physician 
reaches....  As is true with any piece of evidence, 


the credibility and weight to be attached to these opinions [are] 
within the province of the [Board as] adjudicators. . ."); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the 
Board is entitled to discount the credibility of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence.).

The only connection between these two conditions mentioned in the 
Veteran's medical records is the private treatment record from 
November 2006 noting his diabetes mellitus was at the time 
uncontrolled in large part secondary to the steroid therapy for 
his COPD.  Also, the report of the February 2007 VA examination 
lists shortness of breath and cough as diabetic-related 
cardiac symptoms.  However, the November 2006 treatment record 
clearly indicates the reverse cause-and-effect correlation to the 
one posed by the Veteran.  In other words, this record indicates 
his COPD (and specifically, the steroids he was taking for 
treatment of it) was aggravating his diabetes, not vice versa, 
that his diabetes mellitus had caused or aggravated his COPD.  
Since the diabetes is the underlying service-connected 
disability, it has to be the precipitant in this purported cause-
and-effect correlation and, according to this medical evidence, 
it is not.

To the extent the respiratory disorder has aggravated the 
diabetes, including seemingly requiring the initiation of insulin 
injections as an alternative modality of treatment for the 
diabetes to control or lessen the effects of the exacerbation by 
the steroid therapy to treat the COPD, this additional impairment 
must be addressed in the rating assigned for the diabetes.  So if 
the Veteran's diabetes has worsened, even as a result of the 
nonservice-connected condition, he may be entitled to a higher 
rating for his diabetes.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  But this is not an issue currently before the 
Board.



And as for the February 2007 VA examination, the fact that the 
shortness of breath and coughing symptoms are listed as diabetic-
related, but then COPD is not included as a complication of 
diabetes mellitus, is significant.  If the examiner had intended 
to include COPD as a condition secondary to the diabetes 
mellitus, then it stands to reason that she would have listed it 
along with the Veteran's other diabetic complications of 
peripheral neuropathy, cataracts and erectile dysfunction in the 
appropriate section of the report, but she clearly did not.

There is one final point worth mentioning regarding the 
relationship between the Veteran's history of chronic smoking of 
cigarettes and his consequent COPD (emphysema-dominant).  For a 
claim, as here, filed after June 9, 1998, service connection is 
expressly precluded for any disability related to 
chronic smoking.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300; 
Internal Revenue Service Restructuring and Reform Act of 1998, 
Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998).

The Board therefore finds that the medical evidence against a 
finding that the Veteran's COPD is instead secondary to his 
service-connected diabetes mellitus outweighs his lay opinion 
that it is a secondary condition.  This ultimately is a medical 
not lay determination, so the medical evidence against the claim 
is more probative.  See Baldwin v. West, 13 Vet. App. 1 (1999) 
(indicating the determination of whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its competency and 
credibility to, in turn, determine its ultimate probative value).  
See also Jones v. Brown, 7 Vet. App. 134 (1994) (reiterating 
that, in cases involving claims for secondary service connection, 
medical evidence is required to establish the link between the 
claimed disability and the service-connected disability).



C.	Presumptive Service Connection based on Exposure to Agent 
Orange, Asbestos or Other Toxins in Service

Although the Veteran has not raised Agent Orange or asbestos 
exposure as possible causes of his COPD, the Board will briefly 
discuss why entitlement is not warranted on either of these 
alternative bases either.

The Veteran's service included a tour in Vietnam, so it is 
presumed he was exposed to Agent Orange while there.  A Veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed in 38 C.F.R. § 3.309(e), shall be presumed to have been 
exposed during such service to an herbicide agent, such as the 
dioxin in Agent Orange, unless there is affirmative evidence 
establishing that he or she was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).

Moreover, if a Veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases shall 
be service connected, if the requirements of 38 C.F.R. § 3.307(a) 
are met, even if there is no record of such disease during 
service.  38 C.F.R. § 3.309(e).  

But although certain lung cancers are included amongst those 
conditions that are presumed incurred in service due to herbicide 
exposure, respiratory disorders such as COPD are not included.  
See 38 C.F.R. § 3.309(e).  VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 68 Fed. Reg. 27630-27641 (2003).  The Veteran must be 
diagnosed with one of the specific diseases listed in 38 C.F.R. § 
3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).



But that notwithstanding, the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a Veteran from establishing service connection with 
proof of actual direct causation, i.e., that his exposure to 
Agent Orange led to the development of the claimed disability 
after service.  See Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994).  In fact, the Court has specifically held that 
the provisions set forth in Combee, which, instead, concerned 
exposure to radiation, are nonetheless applicable in cases, as 
here, involving exposure to Agent Orange.  McCartt v. West, 12 
Vet. App. 164, 167 (1999).

Here, though, there is no evidence of a nexus or etiological link 
between the Veteran's respiratory disorder - including 
especially his emphysema-dominant COPD, and his presumed exposure 
to herbicides like Agent Orange in Vietnam.  The June 2010 VA 
examiner, instead, linked the COPD to another unrelated factor, 
namely, the history of chronic cigarette smoking.

As to respiratory disorders caused by asbestos exposure, there is 
no specific statutory guidance with regard to asbestos-related 
claims, nor has the Secretary of VA promulgated any regulations 
in regard to such claims.  However, the VA Adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C 
(Manual), provides information concerning claims for service 
connection for disabilities resulting from asbestos exposure.  
The date of this amended material is December 13, 2005.  
The Court has held that VA must analyze an appellant's claim for 
service connection for asbestosis or asbestos-related 
disabilities under the appropriate administrative guidelines.  
Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. 
App. 428 (1993).

The Manual defines asbestos as a fibrous form of silicate mineral 
of varied chemical composition and physical configuration, 
derived from serpentine and amphibole ore bodies.  M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common 
materials that may contain asbestos are steam pipes for heating 
units and boilers, ceiling tiles, roofing shingles, wallboard, 
fire-proofing materials, and thermal insulation.  Id. at 
Subsection (a).  Some of the major occupations involving exposure 
to asbestos include mining, milling, shipyard work, insulation 
work, demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products (such as clutch 
facings and brake linings), and manufacture and installation of 
products such as roofing and flooring materials, asbestos cement 
sheet and pipe products, and military equipment.  
Id., at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny 
dust particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  Id., at Subsection (b).  Inhalation 
of asbestos fibers can produce fibrosis (the most commonly 
occurring of which is interstitial pulmonary fibrosis, or 
asbestosis), tumors, pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, and cancers of 
the lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure 
to asbestos ranges from 10 to 45 or more years (between first 
exposure and the development of disease).  Id. at Subsection (d).  
The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether: (1) service records demonstrate the 
veteran was exposed to asbestos during service; (2) development 
has been accomplished sufficient to determine whether the Veteran 
was exposed to asbestos either before or after service; and 
(3) a relationship exists between exposure to asbestos and the 
claimed disease in light of the latency and exposure factors. Id. 
at Subsection (h).

In this particular case, however, there is no record of any 
asbestos exposure in service.  In fact, the Veteran has not 
indicated any personal or occupational exposure to asbestos 
either prior to, during, or since his military service.  
Moreover, the diagnosis he has received has not been associated 
with said exposure, rather, as mentioned, to other unrelated 
factors.

Therefore, the Board finds that service connection is not 
warranted on a direct, secondary or presumptive basis.  The 
preponderance of the evidence is against the claim on each of 
these bases, so there is no reasonable doubt to resolve in the 
Veteran's favor, and this claim resultantly must be denied.  

III.  TDIU

The Veteran claims he is unemployable due to his service-
connected disabilities and, therefore, entitled to a TDIU.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100-percent 
disabling; or (2) that the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of his service-
connected disabilities, provided there is one disability ratable 
at 60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2010).

Even if a Veteran does not meet the schedular criteria under 38 
C.F.R. § 4.16(a), it is still possible to receive a TDIU on an 
extra-schedular basis under the alternative provisions of 
38 C.F.R. §§ 3.321(b)(1) and 4.16(b), however, only if it is 
determined he is indeed incapable of securing and maintaining 
substantially gainful employment on account of his service-
connected disabilities.  Although the Board may not assign an 
extra-schedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for extra-
schedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

In this case, the Veteran has a 50 percent rating for PTSD, a 20 
percent rating for the residuals of a GSW to his left foot, a 20 
percent rating for diabetes mellitus type II, a 10 percent rating 
for peripheral neuropathy of the left lower extremity, a 10 
percent rating for peripheral neuropathy of the right lower 
extremity, and a noncompensable (0 percent) rating for erectile 
dysfunction.  His combined rating is 80 percent (see 38 C.F.R. § 
4.25).  So he has a service-connected disability rated as at 
least 40-percent disabling, and his combined rating of 80 percent 
for these six disabilities is more than the required 70 percent.  
Therefore, he satisfies the threshold minimum rating requirements 
for a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).

In determining whether a Veteran is unemployable on account of 
his service-connected disabilities, consideration may be given to 
his level of education, special training, and previous work 
experience, but not to his age or impairment caused by any 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19.

A Veteran may be considered as unemployable upon termination of 
employment that was provided on account of disability, or in 
which special consideration or accommodation was given on account 
of the same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  38 C.F.R. § 4.18.  That is 
to say, "marginal employment," for example, as a self-employed 
worker or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a). See, too, 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

While the regulations do not define "substantially gainful 
employment," VA Adjudication Procedure Manual, M21-1, Part VI, 
paragraph 7.09(a)(7), defines the term as "that which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the Veteran resides."  Also, in Faust v. West, 13 
Vet. App. 342 (2000), the Court defined "substantially gainful 
employment" as an occupation that provides an annual income that 
exceeds the poverty threshold for one person, irrespective of the 
number of hours or days that the Veteran actually works and 
without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful employment."  
In this context, it noted the following standard announced by the 
United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

That said, to receive a TDIU, the Veteran's service-connected 
disabilities, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Moreover, the degree of impairment in occupational 
functioning that is generally deemed indicative of 
unemployability consists of a showing that the Veteran is indeed 
"[in]capable of performing the physical and mental acts required 
by employment," and is not based solely on whether the Veteran is 
unemployed or has difficulty obtaining employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  Rather, the record must 
demonstrate some factor that takes his situation outside the norm 
since the VA rating schedule already is designed to take into 
consideration impairment that renders it difficult to obtain and 
keep employment.  Id.  See also 38 C.F.R. §§ 4.1, 4.15 (2009).

Here, overall, the evidence indicates the Veteran's service-
connected disabilities preclude him from either obtaining or 
maintaining substantially gainful employment.  His records 
indicate that he worked in a carpet mill, then as a long distance 
truck driver, and when he could no longer drive went to college 
and obtained a Bachelor's degree in accounting.  He has not 
worked since obtaining that degree.

The Veteran reports that his left foot disability makes it 
difficult to stand or walk for long periods of time, making 
physical labor of any sort difficult to impossible.  He also 
points out that he switched from working in a carpet mill to 
truck driving because his PTSD made it difficult to interact with 
people and he preferred to be alone (solitary).  This is 
supported by his treatment records from the Vet Center, including 
those he most recently submitted immediately following his 
September 2010 videoconference hearing, which confirm that his 
need to isolate has increased and that he is unable to deal with 
every day stressors and stressful situations.  He worked as a 
long-distance truck driver for approximately 10 years.  


When his diabetes mellitus developed to the point that he 
required insulin, his commercial driver's license was suspended 
and he could no longer drive a truck.  (There is also an 
indication in the file that his nonservice-connected detached 
retina played a role in his inability to continue driving a 
truck.)  In any event, he then went back to school and obtained a 
Bachelor's degree in accounting, but even since he has been 
unable to work full-time as an accountant due to his 
deteriorating health.

The Veteran's medical records indicate that his nonservice-
connected COPD significantly impacts his mobility (for example, 
because of the associated shortness of breath with even minimal 
exertion).  However, there is equally sufficient evidence that 
his PTSD, diabetes mellitus, and associated complications (the 
lower extremity peripheral neuropathy especially) nonetheless 
preclude him from obtaining and maintaining substantially gainful 
employment even in the absence of his COPD.

The Vet Center report from April 2010 indicates the Veteran has 
little emotional control and can become quite volatile if he 
feels threatened or mistreated and "unless he can get control of 
his PTSD symptoms, I do not believe [the Veteran] will be able to 
maintain any employment in the foreseeable future."

The September 2008 VA examination determined the Veteran's PTSD 
did not cause total occupational and social impairment, but did 
cause him impairments in being able to trust and not pre-judge 
people, feelings of intolerance, irritability and anger 
outbursts.

And according to his SSA records, the Veteran has been 
unemployable since September 2005 on account of his nonservice-
connected COPD and retinal detachment.  But a January 2006 
disability examination found that, as a result of all of his 
medical conditions (so those service connected and nonservice-
connected), he could only work about two to four hours out of an 
eight-hour day and even then would need to be seated.  He could 
lift, push or pull 5 to 10 pounds occasionally.



The report of the November 2008 VA examination indicates the 
Veteran's peripheral neuropathy of the feet and the residuals of 
the GSW to his left foot prevent him from prolonged standing or 
walking.  These conditions decrease his mobility and require that 
he use a scooter to get around.  So the respiratory impairment 
attributable to his nonservice-connected COPD is not the only 
condition affecting his mobility and, in turn, ability to work a 
job that is other than sedentary.

The statements from the Veteran's past three employers indicate 
he last worked in April 2006 and left his job as a truck driver 
because he was unable to perform that job as required.

The Board therefore finds that, because of the Veteran's 
psychiatric disability, diabetes mellitus, lower extremity 
peripheral neuropathy, and left foot disability, he is precluded 
from working in the two fields that he has been able to maintain 
steady employment in the past - truck driving and factory work.  
The Board does not find his more recent attempt to change 
professions by obtaining a college degree in accounting disproves 
unemployability as he has been unable to secure a position in 
this field since obtaining his degree.  And while this, alone, is 
not reason to grant a TDIU (see again Van Hoose, supra), it is 
when the only remaining means of working is at a job that cannot 
be considered as substantially gainful, instead, just marginal 
employment given that he would need special accommodations.  
38 C.F.R. § 4.18.

Therefore resolving all reasonable doubt in his favor, the Board 
finds that the Veteran is precluded from substantially gainful 
employment by reason of his service-connected disabilities.  
38 C.F.R. § 4.3.  He therefore is entitled to a TDIU.

 


ORDER

The claim for service connection for a respiratory disorder, 
including COPD secondary to already service-connected Type II 
Diabetes Mellitus, is denied.

However, the claim for a TDIU is granted - subject to the 
statutes and regulations governing the payment of VA 
compensation.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


